Per Curiam.  Appellant Roderick Leshun Rankin appeals the July 13, 2004 order of the Jefferson County Circuit Court, whereby he was denied any relief under Ark. R. Crim. P. 37.5 (2005). However, in violation of Ark. Sup. Ct. R. 4-2(a)(8), the notice of appeal is not included in the addendum. Likewise, the petition for post-conviction relief filed pursuant to Rule 37.5, and any amendments thereto, are not included in the addendum. Pursuant to Ark. Sup. Ct. R. 4-2(b)(3), this court finds that the addendum is insufficient, and the appellant is granted fifteen days from the date of the entry of this order within which to file an amended addendum. Dodson v. State, 357 Ark. 646, 187 S.W.3d 854 (2004). Under Ark. R. Sup. Ct. R. 4-2(b)(3), this court may affirm the judgment if an amended addendum is not filed within the fifteen days) Dickey, J., not participating.